IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

HIPOLITO MATA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5894

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Hipolito Mata, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Jamie Braun, Assistant Attorney General, and
Kenneth Steely, General Counsel, Tallahassee, for Appellee Department of
Corrections.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.